Case 2:20-cv-00672-JLB-MRM Document 18 Filed 03/02/21 Page 1 of 1 PageID 51




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

KELLY ADRIANA LAVACCA

              Plaintiff,

v.                                                 Case No. 2:20-cv-672-JLB-MRM

EQUIFAX INFORMATION SERVICES,
LLC, and CREDIT COLLECTION
SERVICES, INC.,

              Defendants.


                                       ORDER

       Plaintiff has filed a notice of voluntary dismissal with prejudice against

Defendant Credit Collection Services, LLC. (Doc. 17); Fed. R. of Civ. P.

41(a)(1)(A)(i). The notice is self-executing. Matthews v. Gaither, 902 F.2d 877, 880

(11th Cir. 1990) (per curiam). Under the Local Rules, Plaintiff’s claims against

Defendant Equifax Information Services, LLC, were also “dismissed” after Plaintiff

filed a notice of settlement. 1 (Doc. 12.) Accordingly, the Clerk is DIRECTED to

close the file.

       ORDERED in Fort Myers, Florida, on March 2, 2021.




       1The Court’s first “dismissal” order allowed Plaintiff or Equifax to file a
stipulated judgment or move to reopen the case within sixty days. (Doc. 12.)
Neither party has done so.
